Citation Nr: 1645962	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment for service-connected degenerative disc disease and arthritis of the lumbar spine (hereinafter "back disability") necessitating convalescence beyond May 31, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was before the Board in March 2016, when it was remanded for further evidentiary development.  It now returns for appellate review.

In January 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The most probative evidence of record reflects that the Veteran's January 27, 2011, surgery resulted in the inability to return to any employment through January 26, 2012.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for convalescence to January 26, 2012, but no further, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 based on surgical or other treatment for service-connected back disability necessitating convalescence through January 26, 2011, but no further.  This represents a complete grant of the issue on appeal as such is the maximum allowable under the law.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks entitlement to an extension of a temporary total evaluation for convalescence following surgery for his service-connected back disability beyond May 31, 2011.

On January 27, 2011, the Veteran underwent a lumbar laminectomy.  An April 2011 rating decision granted a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30, effective January 27, 2011, based on surgical or other treatment necessitating convalescence.  A 40 percent evaluation was resumed from June 1, 2011.  The Veteran contends that he is entitled to an extension of the temporary total rating. 

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings. It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2015).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a) (2015).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30 (a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30 (a).  38 C.F.R. § 4.30 (b).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

At his January 2016 Board videoconference hearing, the Veteran testified that following his surgery in June 2011, he still had back pain that necessitated him utilizing a walker.  He further testified that he still had numbness in the right leg after the surgery.  The Veteran's spouse testified that during this period the Veteran was confined to the house and that she had to bathe him, feed him, clothe him and try to keep him calm from stress from it.  In a May 2016 statement, the Veteran reported, in part, that from January 2011 to the January 2012, he was unable to work.  He also reported that in July 2011 he saw a doctor who told him it was going to be awhile before he was able to go back to work and extended his convalescence until January 2012.

A March 2011 VA medical letter indicated the Veteran would be able to return to work and/or school on June 1, 2011.  However, a July 2011 VA medical letter reported the Veteran would be able to return to work and/or school on January 1, 2012, which is consistent the Veteran's statement as described above.  Such is also supported by a July 2011 VA treatment record which noted the Veteran complained about back pain and discomfort and that physical examination of the back revealed some slight tenderness in the lumbosacral spine area.  A subsequent July 2011 VA treatment record noted the Veteran reported persistent back pain and right foot pain.  An October 2011 VA treatment record noted the Veteran stated that he had persistent back pain and right foot pain but his radiculopathy was otherwise greatly improved.  The October 2011 VA treatment record stated that the Veteran reported that his primary pain was located in his lower back without much radiation.

A November 2011 decision from the Social Security Administration, found in part, the Veteran underwent a lumbar spine decommission surgery in January 2011 and following surgery the Veteran reported improvement in his left leg pain and weakness but no improvement in back pain, and as result, the Veteran described daily activities which were quite limited secondary to pain.  The November 2011 Social Security Administration decision also stated postoperative treatment records reflected complaints and objective medical evidence to support the Veteran's limited mobility.   

Although dated after the appeal period at issue, subsequent medical evidence supported the Veteran's contention that he was unable to work after his January 2011 back surgery.  A May 2013 VA back conditions examination stated the Veteran reported he worked as mail carrier lifting heavy packages until May 2009, when he left work due to back pain.  The May 2013 VA examiner opined the Veteran's back disability could prevent Veteran from doing manual labor but would not prevent him from doing sedentary work.  An October 2015 VA back conditions examination report stated that the Veteran was unable to work due to his back condition since 2009.  The October 2015 VA back conditions examination report further noted the Veteran continued to experience chronic low back pain and residual numb sensation in the right foot since the last surgery in 2010 and that he was unable to stand without assistance of walker and cane along with a back brace.

Upon review of the medical evidence, the Board finds that it appears that the Veteran was unable to return to work after his January 2011 back surgery.  The medical records and credible testimony establish that the Veteran was still incapacitated by the residuals of January 2011 back surgery beyond May 31, 2011.  

As noted above, the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. §  4.30.  Seals, supra.; Felden, supra.  As such, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's request for a temporary total convalescence rating should be granted to January 26, 2011.  38 C.F.R. § 4.30(a)(2).  Thus, the Veteran is entitled to the maximum extension of the temporary total rating for convalescence, in conjunction with the January 2011 back surgery.  See 38 C.F.R. § 4.30 (b).  This constitutes a full grant of the temporary total rating due to the January 2011 back surgery as this is the maximum allowable time for convalescence under the regulation.  Id.  Therefore, the Board concludes that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30 is warranted through January 26, 2011, but not beyond.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an extension of a temporary total evaluation through January 26, 2011, but no further, for convalescence following surgery for a service-connected back disability is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


